DETAILED ACTION
Claims 21-23 are new.  Claims 1, 9, and 16 are currently amended.  A complete action on the merits of pending claims 1-23 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	Acknowledgment is made to Applicant’s amendments filed 12/9/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Damasco et al US 7485117 (Damasco) in view of Shin et al US 20140303616 (Shin).
Regarding claims 1, 5, 6, 9, 11, 16, and 18, Damasco teaches the cryoprobe comprising: a proximal end and a distal end opposite from one another (Fig. 9); a first gas supply line (Fig. 10 142 and 154) and a second gas supply line for delivering a supply of cryogenic gas from at least adjacent the proximal end to at least adjacent the distal end (Fig. 10 176), the first gas supply line being connected to a supply of cryogenic gas (Fig. 10 showing fluid flow); a first gas return line (Fig. 10 144 and 146) and a second gas return line for returning the supply of cryogenic gas from at least adjacent the distal end to at least adjacent the proximal end (Fig. 10 sleeve 158); a first portion of the first gas supply line extending through a first portion of the first gas return line (Fig. 10 142 in 144); a head portion including at least one interior cavity extending 
Damasco does not explicitly teach the coupling being closer to the proximal end than an attachment location of the end of the second portion of the first gas return line and the transition portion.
Shin, in an analogous device for circulating fluid, teaches where the first gas return line goes to the end of the chamber in 73 and the second return line starts at the end of 73 (Fig. 1).  The first gas supply line in 72 and the second gas supply line 80 are attached at the beginning of 73 (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Damasco to have the coupling of being closer to the proximal end than an attachment location of the end of the second portion of the first gas return line and the transition portion, as taught by Shin.  Moving the attachment distal of the coupling is seen to be a rearrangement of parts, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Changing the location of the attachment relative to the coupling would not change the operation of the device.  The fluid would still flow in and out of the different lines and cavities, allowing for a fluid to travel from the handle to the probe and back.
Regarding claims 2, 10, and 17, Damasco teaches wherein the cryogenic gas is one of Argon, Krypton, Xenon, CO2, N20, and N2 (Fig. 1 argon fluid).
Regarding claims 3, 4, 12, 13, 19, and 20, Damasco teaches wherein the at least one turbulence inducer is a plurality of fins/helical structure provided on the first gas supply line/extending from the adjacent the transition portion toward the proximal end of the cryoprobe (Fig. 10 cryostat 150 Figs. 16 and 17 show the cryostat configurations that can be finned of coiled).
Regarding claims 7 and 14, Damasco teaches further comprising a body portion including an exterior tube, the exterior tube having a first end and a second end spaced apart from one another, the first end of the exterior tube being provided adjacent the proximal end of the cryoprobe, the first portion of the first gas return line extending through at least a portion of the exterior tube (Figs. 9 and 10 fluid supply line 116 the outlet 144 is in the fluid supply line).
Regarding claims 8 and 15, Damasco teaches wherein the cryogenic gas returned through at least the first gas return line, the transition portion, and the second gas return lines is expelled from the cryoprobe through at least one aperture provided adjacent the proximal end (Figs. 9 and 10 connector 38).
Regarding claims 21-23, Damasco teaches wherein at and adjacent the coupling between the end of the second portion of the first gas supply line and the end of the first portion of the second gas supply line, the second portion of the first gas supply line, the first portion of the second gas supply line, and the second portion of the first gas return line being substantially coaxial with one another (Fig. 10 at these locations they all share the same axis)
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berzak US 20060079867 has a helical supply line which is located in the return line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794